Title: From George Washington to Rochambeau, 8 January 1788
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Sir,
Mount Vernon January 8th 1788

I have recd your letters of the 28th of June 1786 & 12th of may 1787. In the former you mentinon your having just returned from Holland and were so obliging as to give me an account of the state of political affairs in that Country. Since the time of your writing their intestine disputes have been brought to a crisis and appear to have terminated rather against the Patriots; What changes may be made in their Government—what revolutions in their political aconomy—and how far their connections with the several powers in Europe may be effected by the termination is yet unknown to us.
I am very glad to here that the Assemblée des Notables has been productive of good in France; the State of your finances was really alarming and required a strict investigation and the sanative hand of the nation to restore them to their proper tone.
I now begin to hope that the period is not very distant when this country will make a more respectable figure in the eyes of Europe than it has hitherto done. The constitution forme[d] by the late Convention appears, as far as my information extends, to be highly acceptable to the people of these States. Jersey, Delawere

& Pensylvania having already decided in its favor, the two former unanimously and the latter by a majority of two to one; the Conventions in the other States have not yet determined upon it but their dispositions are very favourable. Whenever this Government is established we shall regain thus confidence and credit among the European powers which a want of energy in the present confideration has deprived us of; and shall likewise feel the benefit of those commercial and political advantage which our situation holds out to us. This event must be extreemly pleasing to every friend of humanity and peculiarly so to you and others, who must feel interested in the happiness and welfare of this country, from the part which you took in establishing her liberty and independence.
I lament with you, my dear Sir, that the distance between us is so great—as to deprive us of the pleasure and satisfaction of a frequent and regular communication by letter, for it often happens either through the inattention of the person to whom letters are committed, or from some other cause, that they do not come to hand till months after their date. You will please to accept the compliments of the season with my sincere wishes for many happy returns of it to you. and believe me to be With the greatest respect My dear Sir, Yr Most Obedt & Most Hble Servant.

G. Washington

